Order unanimously reversed on the law without costs, motions granted and complaint dismissed. Mem*990orandum: Supreme Court erred in denying defendants’ motion for summary judgment dismissing the complaint. At approximately 7:50 a.m., plaintiff allegedly slipped and fell on a patch of black ice that had formed overnight on the driveway outside 142 Bridle Path. Defendants established by proof in admissible form that they had no actual or constructive notice of the icy patches on the driveway (see, Simmons v Metropolitan Life Ins. Co., 84 NY2d 972; Arcuri v Vitolo, 196 AD2d 519) and plaintiff failed to raise an issue of fact requiring a trial (see, Wright v Fay's Drugs, 226 AD2d 1132; Evans v Wegmans Food & Pharmacy, 226 AD2d 1132). (Appeals from Order of Supreme Court, Erie County, Notaro, J. — Summary Judgment.) Present — Green, J. P., Lawton, Wesley, Callahan and Boehm, JJ.